              Case 19-12153-KBO           Doc 683   Filed 12/08/20      Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                               *

BAYOU STEEL BD Holdings, L.L.C., et al.,             *      Case No. 19-12153 (KBO)

                      Debtors.                       *      Chapter 7

                                                     *      (Jointly Administered)

*        *     *      *       *       *      *       *      *       *       *      *       *


                   NOTICE OF WITHDRAWAL OF APPEARANCE
                AND REQUEST FOR REMOVAL FROM SERVICE LISTS



         PLEASE TAKE NOTICE that pursuant to Rule 9010-2 of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

”Local Rules”), Gordon Feinblatt LLC and Gebhardt & Smith LLP hereby withdraw their

respective appearances as attorneys of record for Steel of America Trading Corp. in the above-

captioned cases and any and all adversary proceedings commenced therein, and respectfully

request that service upon them of all future notices and pleadings, electronically or otherwise, be

discontinued as of the date hereof, and further request that they be removed from the electronic

(CM/ECF) service list.

         PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 9010-2(b), the

undersigned certifies that Steel of America Trading Corp. has consented to the withdrawal.

                          [Remainder of Page Intentionally Left Blank]
                 Case 19-12153-KBO      Doc 683   Filed 12/08/20     Page 2 of 2




Dated: December 8, 2020.                   Respectfully submitted,

                                           GEBHARDT & SMITH LLP


                                           /s/ Lisa Bittle Tancredi
                                           Lisa Bittle Tancredi (Bar No. 4657)
                                           1000 N. West Street, Suite 1246
                                           Wilmington, Delaware 19801
                                           Phone No. (302) 295-5028
                                           Fax No. (443) 957-1920
                                           ltancredi@gebsmith.com

                                           and

                                           GORDON FEINBLATT LLC

                                           /s/ David S . Musgrave
                                           David S. Musgrave (admitted pro hac vice)
                                           233 East Redwood Street
                                           Baltimore, Maryland 21202
                                           Phone No. (410) 576-4194
                                           Fax No. (410) 576-4196

                                           Attorneys for Steel of America Trading Corp.




                                              2

S:/LBT/35137/Withdrawal of Appearance
